T. M. Burns, J.
(dissenting). Respectfully, I dissent.
The applicable provisions of the guilty plea court rule, GCR 1963, 785.7(l)(b), (d), require that a defendant be told of the maximum and mandatory minimum sentence that he may receive as a result of his plea. The giving of this information is mandatory and the failure to give it requires that the plea-based conviction be set aside. People v Jones, 410 Mich 407; 301 NW2d 822 (1981).
The requirement that a defendant be informed of the effect of Proposal B on his sentence follows from the opinion of this Court in People v Mitchell, 102 Mich App 554, 557; 302 NW2d 230 (1980), where it was held that, "[WJhere consecutive and/ or mandatory sentencing is ordered by statute, the defendant must be informed of that fact so that he has full knowledge of the true minimum time he will serve by pleading guilty”.
The single most important consideration in a criminal defendant’s decision to plead guilty is the amount of time that he will be required to serve. A defendant may not fully understand the legal particulars of a crime to which he pleads guilty and may not fully appreciate the nature of the constitutional rights that he waives. However, it is doubtful that a single defendant leaves a courtroom after having pleaded guilty without knowing to the day the amount of time that he will be *753required to serve after good time is subtracted from his minimum sentence.
The purpose of the court rule is to insure that a criminal defendant knows the amount of time that he will spend in prison deprived of his substantial right of personal liberty. Every day that a defendant spends incarcerated substantially diminishes his civil liberties. Therefore, even if the effect of Proposal B would be only to increase that defendant’s time behind bars by a single day, the defendant must be informed of that effect. Because the defendant in this case was not made aware of the effect of Proposal B on his sentence, I would vacate his guilty plea and remand for further proceedings.
I have examined the various opinions of this Court that analyze this issue, People v Solomon, 104 Mich App 695; 305 NW2d 295 (1981), People v Elder, 104 Mich App 651; 305 NW2d 563 (1981), and People v Richards, 106 Mich App 16; 307 NW2d 692 (1981), and I find that the better reasoning on this question is set forth by my colleague, Judge M. J. Kelly, in his dissenting opinions in Solomon and Elder. I take this opportunity to endorse his views on this issue.
I dissent and would vacate defendant’s guilty plea.